UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,

v.
Crim. Acti0n No. 99-007 (CKK)

KEVIN EASTERLAND,
UNDER SEAL
Defendant. 1 ___ F n L E D
SEP - 5 2009
QR])ER NANCY MAYER WH|TT|NGTON, CLERK
U.S. D|STR|CT COURT

This matter comes before the Court upon the receipt of a Report and Recommendation
dated August 18, 2009, from Magistrate Judge John Facciola, that recommends revoking
Defendant’s supervised re1ease. No objections to the Magistrate Judge’s Report and
Recommendation have been rece% by the Court.

Accordingly, it is this  day of September, 2009,

ORDERED that the Report and Recommendation is hereby ADOPTED; it is

FURTHER ORDERED that Defendant’s supervised release is revoked; and it is

FURTHER ORDERED that the case has been scheduled for Re-sentencing on Mondav,

September 14, 2009, at 11:30 a.m. in Courtroom 28A, 6"‘ Floor ofthe Annex.

 »4£@_- »<r;/r

coLLEEN l<oLLis’k-KQTE!LLY
United States District Judge

Copies to:

Mitchell Seltzer, AFPD

Angela George, AUSA

Renee Donoho, U.S. Probation Officer

00